 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDREFRIGERATION MANUFACTURING, INC., ET AL.iandIN-TERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT,AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO, Petitioner. Case No. 21-RC-2853. April 29, 1953SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OFELECTIONOn February 4, 1953, the Board: issued a Decision andOrder 3 dismissing the petition in the above -entitled proceeding.On February 19, 1953, the Board issued an order grantingthemotions for reconsideration of the Petitioner and the In-tervenor, International Association of Machinists, DistrictLodge No. 94, AFL, reopening the record in the case and re-manding the proceeding to the Regional Directorfor afurtherhearing.On March 2, 1953, the hearing was reopened before IrvingHelbling, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon reconsideration,for reasonsset forth in paragraph 3,below, the Board is now of the opinion that the 1949 agreementisnot, as found in the original Decision and Order, a bar tothisproceeding.Accordingly,we shall vacate the order ofFebruary 4, 1953, dismissing the petition.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labor organizations involved claim torepresent cer-tain employees of the Employer.a3.A question affecting commerce exists concerning therepresentation of employees of the Employer withinthe meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.In our original Decision and Order in this matter we dis-missed the petition on the ground that the 1949 collective-bar-gaining agreement between the contracting unions and the em-ployermembers of the Association constituted a bar. Ourdecision was based on the fact that the record contained no1The record discloses that Peterson Showcase&Fixture Co.resigned from the Refrigera-tion Manufacturers Association of Southern California, hereinafter referred to as the Associ-ation, in June of 1952. The petition is therefore dismissed as to it.2 Pursuant to the provision of Section 3 (b) of the Act,the Board has delegated its powers inconnection with this case to a three-member panel [Members Houston, Murdock, and Styles].8 Notreported in printed volumes of Board decisions.4 The hearing officer permitted the Association;Los Angeles Building and ConstructionTrades Council; Los Angeles County District Council of Carpenters; Millmen & CabinetMakers Local No. 721. United Brotherhood of Carpenters and Joiners of America; PaintersLocal No. 792, Brotherhood of Painters, Decorators and Paper Hangers of America, AFL;Local Union No. 371, Sheet Metal Workers International Association; and Local Union No.196,InternationalBrotherhood of Teamsters,Chauffers,Warehousemen and Helpers ofAmerica, hereinafter referred to collectively as the Contracting Unions, to intervene on thebasis of their contractualinterest.The International Associatlonof Machinists,District LodgeNo. 94, AFL, waspermitted to intervene on the basis of an adequate showing of interest.Local Union No108, Sheet Metal Workers International Association was permitted to inter-vene in order to protect its interest in a bargaining unit it represents as an individual repre-sentative104 NLRB No. 74. REFRIGERATION MANUFACTURING, INC., ET AL.511evidence to show that any of the parties to the agreement hadserved a timely notice of a desire to modify or amend on theother parties,s and therefore the contract had automaticallyrenewed itself for a period of 1 year, thus barring the petitionwhich was filed after the automatic renewal date. Evidenceintroduced at the reopened hearing shows that on or aboutAugust 20, 1952, the secretary of the Association received aletter signed by Leo A. Vie, the secretary of the Los AngelesBuilding and Construction Trades Council, which by its termsconstituted official notice to the Association and its members"on behalf of the unions signatory to" the 1949 agreement, of"their desire to open saidagreementto negotiate modificationand/or amendments to said agreement." Thereafter onNovem-ber 3, 1952, VirgilBargeron,the chairman of the Association'snegotiating committee,received a letter from Earl E. Thomas,the chairman of the Unions'negotiatingcommittee, on behalf ofthe unions signatory to the 1949 agreement, notifying the Associ-ation of "our intention to terminate the existing labor agree-mentsbetween us, such termination to be effective fifteen daysafter the date hereof on November 18, 1952." On or aboutNovember 17, 1952, Bargeron received another letter fromThomas, notifying the Association that in accordance witharticleXVII-B of the 1949agreement,that agreement wasterminated.It is apparent from theforegoingthat the 1949 agreement didnot automatically renew itself but was terminated in accordancewith itsterms.Had the Board been aware of these circum-stances, itwould not have found that contract a bar.6 The In-5 Article XVIIof the 1949 agreement reads as follows:A.The termof this Agreement shall commenceon the 1stday of November 1950 andcontinue until the 1st day of November 1952, and for additional periods of one year there-after, unless during the month of August prior to any anniversary date of this Agreementthe RefrigerationManufacturers Association of SouthernCalifornia,representing thesignatory Employers hereto, or theLos Angeles Building and Construction TradesCouncil,representing the signatory Unions hereto,give noticetothe other of its desire to negotiatesuch modifications of or amendments to this Agreement or any portions thereof as arespecified in said notice.That if notice is given by either group for the parties,the groupreceiving said notice may notify the other group not less than fifteen(15) days prior toOctober 1, 1952, or the end of any subsequent yearly period of any modifications of oramendments to this Agreement or any portionsthereof whichit desires to negotiate, asare specified in the notice.B.Negotiations upon the modifications or amendments set forth in the notice or noticesshall begin not laterthan forty-five(45) days prior to November1, 1952, or theexpira-tion of any subsequent yearly period and continue until Agreement has been reached, pro-vided, however,if no agreement is reached on or before November 1, 1952, or the end ofany subsequent yearly period either group may thereafter give written notice to the otherof its intention to terminate the Agreement on a specified date, not less than fifteen (15)days after the date of said notice.Such notice shall be given by the Chairman of the Ne-gotiating Committee representing the group desiring to terminate the agreement to theChairmanof the Negotiating Committee representing the other group.Regardless of thegiving of such notice of intention to terminate,the parties shall continue to negotiateuntil agreement is reached or until the agreement has been terminated on the date spe-cified in the notice of intention by the giving of a prior written final notice of termination.6 The Teamsters contends that the record does not contain any evidence to show that it wasamemberof the LosAngeles Building and Construction Trades Councilor that it had au-thorized the Council or its negotiating committee chairman to act inbehalf ofthe Teamsters 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtervenors contend that even though the 1949 contractfails asa bar, the petition should be dismissed because the contractexecuted on February 17, 1953, constitutes a bar to a presentdetermination of representatives because it was executedafter the petition had been dismissed and prior to theBoard'sorder reopening the record. We find no merit in this con-tention for the reason that the contract was executed whilePetitioner'smotionforreconsiderationwas before theBoard. 74.The Petitioner seeks a unit coextensive with the unitcovered by the 1949 contractdiscussedabove. The Inter-venors, except the IAM, contend that the unit sought by thePetitioner is unduly vague and incapable of definitive de-scription and' that it is therefore inappropriate. In its originalpetition thePetitioner sought all production and mainte-nance employees of the employer members of the Association.Itamended its petition on the record to exclude variousgroups ofemployees currently represented as separate bar-gaining units8and certain employees of Weber Showcase andFixture Co., Inc.9 With the exceptions noted above, all pro-with respect to reopeningthe 1949 agreementand that therefore the 1949 agreement was notreopened as regards its interest.We find nomerit in the Teamsters'contention.The Team-sters signedthe 1949 agreement and the "Resolution to Continue,"as did bothVie and Thomas.The termination letters were sent on behalfof the unions signatoryto the agreement and inaccordancewith the termsof articleXVII ofthe agreement.At a meetingheld on July 9, 1952,between representativesof the Associationand representatives of the ContractingUnions.both Vie and Thomaswere present although the representativeof the Teasmterswas absent.This meeting was for the purpose of exploring in a preliminary way matters relating to re-opening the contract. Moreover,pursuant to the notices sent out byVie and Thomas,furthernegotiationswere conductedwhichresulted in the execution of a contracton February 17,1953, whichwas signed by the Teamsters.In the light of the above circumstances it is clearthat both Vie and Thomashad apparentauthorityto act on behalf of the Teamsters,and thatthe Associationwas justified in acting in reliance thereon.AltamontKnitting Mills, Inc., 101NLRB 525.7Cf.GeneralElectricCompany, 100 NLRB 1318. To hold otherwisewould be to penalizethe Petitioner for the necessary delay inherent in the Board's decisional processes. ThePetitioner promptly brought to the Board's attention the factswhich nowconstrain us to re-verse our original decision,as soon as the Petitioner became cognizantof them. Moreover,these factors werewithin thepeculiar knowledgeofthe ContractingUnions andthe Employers.slntervenorIAM has executed individualcontracts coveringmachinistswith RefrigerationManufacturing,Inc., Refrigeration Engineering,Inc., and Ward Refrigeration and Manufactur-ing Co.Certain employees of Weber Showcase and FixtureCo., Inc.,are covered by separatecontracts between that company andLocal Union108, Sheet Metal Workers InternationalAssociation,Local 721 Cabinet &Millmen, and PaintersLocal No. 792,Brotherhood ofPainters,Decorators and Paper Hangers ofAmerica, AFL.These agreements are known asthe "StoreFixtures Agreements."The employees covered by these agreements work inseparate departments,under separate supervision,and on a product different from thatworked onby the employeesinvolvedin this petition.We shall exclude them from the unithereafter found appropriate.9 WeberShowcaseExhibit No.1 lists these employees.Most of theemployees on this listare professionalor technical employeesand machine shop and toolroom employees. Themachine shopand toolroom employees at one time comprised a separate bargaining unit butare no longer represented by a bargaining representative.The list also includes janitors andguards.We find thatall employees on the list are properly excluded from the unit hereinafterfound appropriate. REFRIGERATIONMANUFACTURING, INC.. ET AL.513duction and maintenance employees of the employer membersof the Association engaged in the production of commercialrefrigeration products are included in the unit sought by thePetitioner.With the exception of Weber Showcase and FixtureCo., Inc., none of the Employers manufactures any otherproduct.The Association and the Contracting Unions asjointrepresentatives have conducted negotiations coveringthese employees since 1946. On the basis of the above factorsand on the entire record, we are persuaded that the unitsought by the Petitioner is appropriate for the purposes ofcollective bargaining.We find that the following employees of the employer mem-bers10 of the RefrigerationManufacturersAssociation ofSouthernCalifornia constitute a unit appropriate for thepurposes of collective bargaining within the meaning of theAct:All production and maintenance employees, excludingemployees covered by contracts between the InternationalAssociation ofMachinists and employer members of theAssociation," employees covered by the "Store FixturesAgreements,i12 employees listed in "Weber Showcase's Ex-hibit No. 1,"13 outside service employees, office and clericalemployees,guards,and supervisors as defined in theAct.ORDERIT IS HEREBY ORDERED that the Order of the Board datedFebruary 4, 1953, in this matter be, and it hereby is, vacatedand set aside.[Text of Direction of Election omitted from publication.]lORefrigeration Manufacturing,Inc..Refrigeration Engineering,Inc., Super Cold Corpora-tion,Weber Showcase 8- Fixture Co., Inc.,Coldew Manufacturing Company,Vering Manu-facturing Co.. C. W.Refrigeration&Mfg. Co.,Ward Refrigeration&Mfg. Co.,Low Tempera-ture Mfg. Co.ii See footnote 8, supra.i2See footnote 8, supra.12 See footnote 9, supra.The following classifications are excludedby thisreference:Draftsman-designers(class A & B),draftsman-engineering(classAA-A-B-C), chieftoolinginspector,inspector tooling(class A & B).tool planner&liaison(class A & B), inspector-assembly(classA & B),inspector-fabrication(classA & B). inspector-quality control,janitors,jig& tool builders (class A-B-C), laboratory technician, machinist-general,machinist-bench(classA & B),machinist-helper,materials analyst, procurement follow up,production planner(class A & B), research mechanic(class A & B),scheduler(class A & B),shop follow up, timekeeper(class A & B), tool-crib attendant.